Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered December 13, 2000, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court’s response to a jury note impermissibly shifted the burden of proof is unpreserved for appellate review due to his failure to object or make any request with respect to the court’s eventual response (see CPL 470.05 [2]; People v Contes, 60 NY2d 620), and we decline to review it in the exercise of our interest of justice jurisdiction. Feuerstein, J.P., Smith, Goldstein and Luciano, JJ., concur.